IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


D.J.F.,                                       : No. 492 EAL 2017
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                v.                            :
                                              :
                                              :
B.L.F.,                                       :
                                              :
                      Petitioner              :


                                         ORDER



PER CURIAM

          AND NOW, this 5th day of December, 2017, the Petition for Allowance of Appeal

is DENIED.